DETAILED ACTION

Introduction
This office action is in response to Applicant’s submission filed on 06/14/2022. Claims
1-3, 9-14 are pending in the application. As such, claims 1-3, 9-14 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s representative Jeremy Monaldo (Reg. No. 58,680) on 07/11/2022.

Please amend claim 10 as follows:
In claim 10, replace:
“--3.	A method as described in claim 7, …--”   with 
“--3.	A method as described in claim 1, …--”.

Response to Amendment 
The response filed on 06/14/2022 has been correspondingly accepted and considered in this Office Action.  Claims 1-3, and 9-14 have been examined.  


Response to Arguments
Applicant’s amendments and remarks with respect to Claims 1-3, and 9-14 have been fully reconsidered. In response, Examiner respectfully presents that the previous objections to specification, and further rejections under 35 U.S.C. §§101, 102, and 103 are respectfully withdrawn in view of corresponding reconsidered remarks and claim amendments filed 06/14/2022 found earnestly persuasive.


Allowable Subject Matter
Claims 1-3, 9-14 are found allowable over the prior art of record for at least the following rationale.  
The teachings in Senior et al. (U.S. Patent No. 9,401,143 B2) hereinafter as Senior already of record, as specifically presented in the previous Non-Final Office Action mailed 03/15/2022, have been fully reconsidered.
Examiner respectfully notes, Senior discloses: An artificial intelligence apparatus for recognizing speech in consideration of an utterance style, comprising: (See Senior, Fig. 1A, 110 displays a cell phone which has a speaker inherently.);
 ([Senior, col. 14, lines 39-41], “In other implementations, multiple processors and/or multiple buses may be used, as appropriate, along with multiple memories and types of memory.” [Col. 1, lines 24-32], “According to one innovative aspect of the subject matter described in this specification, acoustic characteristics of users' utterances may be represented as vectors in a vector space. The vector space may be segmented into multiple clusters, where a speech model based on a neural network may be trained for each cluster using vectors in the respective cluster. Acoustic characteristics of a new user's utterance may be represented as a vector in the vector space, and a corresponding cluster may be selected. A speech model associated with the selected cluster may be provided to the user for speech recognition.” [acoustic characteristic reference to utterance styles.]);
 (Fig. 1A, 120 display a computer, a processor is inherent component of a computer.  Col. 1, lines 63-65, “The process may include receiving a feature vector that models audio characteristics of a portion of an utterance of the user, …”),
(Col. 1, lines 63-67 - Col.2, lines 1-3, “The process may include receiving a feature vector that models audio characteristics of a portion of an utterance of the user, and determining, using the feature vector as an input, a candidate transcription for the utterance based on an output of the neural network of the speech model. Providing the speech model for transcribing the one or more utterances may include providing the speech model to a computing device of the user.”),
(col. 5, lines 43-56, “During stage (C), the speech model selector engine 154 selects a speech model 140 for the user 102 based on the data 124. In general, the system 100 includes multiple speech models implemented by neural networks, where each neural network is trained using a different set of vectors representing audio characteristics of training utterances. Briefly, a vector corresponding to the data 124 is projected to a vector space that includes the vectors of training utterances for the multiple speech models. The vector space is segmented into clusters. Depending on which cluster the vector is projected to, a speech model that is associated with the cluster is selected for the user 102. The selection of the speech models is described further in descriptions of FIG. 1B, and the training of the speech models is described further in descriptions of FIG. 1C.”),
 (col. 7, lines 23-34, “The speech model selector engine 154 maps a vector 123 to a cluster in the vector space 162. In some implementations, the vector 123 may be derived from the data 124. In some other implementations, the vector 123 may be the data 124. Here, the vector 123 is mapped to the cluster 174b, and the speech model selector engine 154 selects the speech model 140 corresponding to the cluster 174b for the user 102. In some implementations, the speech model 140 is then used by the computing system 120 to transcribe the user's subsequent utterances. In some other implementations, the speech model 140 may be provided to the client device 110 to transcribe the user's utterances directly on the client device 110.”),
 (col. 13, lines 48-56, “The system obtains vectors in a cluster (502). In some implementations, the clustering of vectors may use hierarchical divisive clustering or k-Means. For example, given a predetermined number of cluster centroids in a vector space, the vector space may be segmented into the predetermined number of clusters, where each training vector is mapped to a respective cluster according to which centroid is the closest. In some implementations, the clustering of vectors may use GMM or other clustering techniques.”),
 (col. 1, lines 48-58, “These and other embodiments may each optionally include one or more of the following features. For instance, the plurality of clusters may be segmented based on vector distances to centroids of the clusters. Selecting a cluster for the data may include determining a vector based on the data, determining that a vector distance between the vector and the cluster is a shortest distance compared to vector distances between the vector and other clusters of the plurality of clusters, and based on determining that the vector distance between the vector and the cluster is the shortest distance, selecting the cluster for the vector.”),
the utterance style corresponding to the closest cluster being stored in the memory (col. 17, lines 8-19, “Embodiments and all of the functional operations described in this specification may be implemented in digital electronic circuitry, or in computer software, firmware, or hardware, including the structures disclosed in this specification and their structural equivalents, or in combinations of one or more of them. Embodiments may be implemented as one or more computer program products, i.e., one or more modules of computer program instructions encoded on a computer-readable medium for execution by, or to control the operation of, data processing apparatus. The computer readable-medium may be a machine-readable storage device, a machine-readable storage substrate, a memory device, ...”),
	Further, Zhao et al. (U.S. Patent No. 11,238,842 B2) hereinafter as Zhao already of record, discloses:
(Zhao, col. 11, lines 25-34, “FIGS. 9 and 10 illustrate an example of a speech interface learning system, such as the speech interface learning system 122, generating a prosody model 1026. FIG. 9 illustrates an example method 900 of generating a prosody model 1022 performed by some aspects of the speech interface learning system 122. FIG. 10 illustrates an example data flow while the method 900 is performed. In examples, the method 900 may be executed on a device comprising at least one processor configured to store and execute operations, programs, or instructions.  Also see col. 11, lines 66-67 - col. 12, lines 1-15),
 (Zhao, col. 11, lines 25-34, “FIGS. 9 and 10 illustrate an example of a speech interface learning system, such as the speech interface learning system 122, generating a prosody model 1026. FIG. 9 illustrates an example method 900 of generating a prosody model 1022 performed by some aspects of the speech interface learning system 122. FIG. 10 illustrates an example data flow while the method 900 is performed. In examples, the method 900 may be executed on a device comprising at least one processor configured to store and execute operations, programs, or instructions.  Also see col. 11, lines 66-67 - col. 12, lines 1-15),
 (See fig. 9 and 10. Especially (910) and (912) and (914) in Fig. 9 and (1016), (1018) and (1020) and (1022) in Fig. 10.  Here, different prosody styles are being compared against trained samples, and to generate a new prosody model if the current prosody style does not match any previous stored models.).
Furthermore, Roh et al. (U.S. Publication No 2020/0168230 Al) hereinafter as Roh already of record, teaches:  ([0017] The method may further include predicting a relationship among the plurality of speakers corresponding to the plurality of clusters based on distance and directionality information among the plurality of clusters on the speaker feature map.”  Also see Fig. 6B and 6C where unknown clusters in 6B is register as new cluster in 6C.),
Notwithstanding, said aforementioned teachings of Senior, Zhao and Roh are respectfully reconsidered and found to fail to teach or fairly suggest either individually or in a reasonable combination the presented limitations in independent Claim 1, as specifically amended and recited.
Similarly, regarding independent claims 13 and 14, although different in scope from claim 1 and each other, amended independent claims 13 and 14 recite features similar to those discussed above, therefore are found allowable for the same reasons as to claim 1.
Furthermore, dependent Claims 2-3; and 9-12 further limit allowable independent Claim 1 correspondingly, and thus they are also found allowable over the prior art of record by virtue of their dependency.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ding et al., (U.S. Patent Application Publication: 2017/0076727 A1), hereinafter referred to as Ding, discloses applying weights to comparing clusters in speech recognition, “The speech processing device 100 then weights the similarities between all the utterances classified into the same cluster and the speaker model, obtains the sum thereof, and identifies the speaker in the cluster having the weighted sum of the similarities equal to or larger than the predetermined threshold as the speaker corresponding to the speaker model (Step S105). Subsequently, the speech processing device 100 assumes that each unknown cluster having the weighted sum of the similarities that is smaller than the predetermined threshold is not present in the speaker models stored in the storage 105, generates a new speaker model using the speech features of a plurality of utterances in the cluster, and stores the generated new speaker model in the storage 105 to learn the speaker model (Step S106). Thereafter, the speech processing device 100 causes the identification result of the speaker to be output and displayed on the display device 15 and the like (Step S107).” (See e.g., Ding, Abstract, paras 0035, 0036 and 0037, and figs, 3, 4, 5 and 7).
Please, see for additional references PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip H Lam whose telephone number is (571) 272-1721.  The examiner can normally be reached 9:30a.m.-5:00p.m. EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bhavesh Mehta can be reached on (571) 272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/PHILIP H LAM/            Examiner, Art Unit 2656                                                                                                                                                                                            
/EDGAR X GUERRA-ERAZO/            Primary Examiner, Art Unit 2656